         Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 1 of 40




                       Harrison, Harrison & Associates, Ltd.
                                    90 BROAD STREET, 2nd Floor
                                       NEW YORK, NY 10004
                                         TEL. (718) 799-9111
                                         FAX (718) 799-9171
                                  jsalwen@nynjemploymentlaw.com              Address all mail to:
                                                                             110 Highway 35, Suite 10
                                                                             Red Bank, NJ 07701

                                         February 12, 2021


Via ECF

Honorable Valerie E. Caproni
United States District Court, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: Pugo v. Soho Design NY LLC, et al. -- Civ. No.: 19-cv-11792 (VEC)

Dear Judge Caproni:

        Pursuant to this Court’s order on January 25, 2021 (ECF No. 31), the parties have
removed those sections of the agreement that was submitted on January 19, 2021 (ECF No. 30)
that were intended to resolve Plaintiff’s New York City Human Rights Law claims and
negotiated a new agreement that solely resolves Plaintiff’s wage and hour claims in the above
captioned action. The Settlement Agreement (“Agreement,” attached hereto as Exhibit A) no
longer contains a confidentiality requirement. Also, as ordered by the Court, under the terms of
the Agreement, Plaintiff retains any other claims against Defendants and only releases his wage
and hour claims. The Parties respectfully request that the Court approve their Agreement and the
settlement of Plaintiff’s wage and hour claims as final, fair, reasonable, adequate, and binding on
the parties, and that the Court dismiss this litigation, with prejudice, while retaining jurisdiction
over the implementation of the Agreement.

         The terms of the Agreement provide that in exchange for Plaintiff discontinuing this
litigation and executing a release of his wage and hour claims in favor of Defendants, Defendants
shall pay Plaintiff a total of twenty-one thousand four hundred seventy-five Dollars ($21,475.00)
(the “Settlement Amount”), inclusive of attorney’s fees and disbursements. This Agreement was
achieved after arm’s length negotiations, conducted over a period of many months, and reflects a
compromise between Plaintiff and Defendants.

         While Plaintiff possibly could have received more money had he proceeded to and won at
trial, Plaintiff agreed to the Settlement Amount, and believes it to be a fair and reasonable
compromise. In addition to receiving his money much sooner, and not having to wait months or
         Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 2 of 40




years, the Settlement Amount is more than the amount of Plaintiff’s alleged, estimated unpaid
Fair Labor Standard Act (“FLSA”) wages (estimated at $20,604.00) and approximately thirty-
two percent (31.9%) of the alleged, estimated total unpaid wages (estimated at $67,344.00) that
he could have recovered had he won at trial. (See Exhibit B showing Plaintiff’s alleged unpaid
FLSA and New York Labor Law (“NYLL”) wages.) Furthermore, the Agreement provides a
peaceful resolution of all of Plaintiff’s wage and hour claims.

       Under the Agreement, Plaintiff receives a total of $14,050.00 to compensate him for his
unpaid wages and liquidated damages and $7,425.00 is allocated to pay his legal fees and costs.
Although Plaintiff could possibly have won a total of $41,208.00 in combined, alleged unpaid
FLSA wages and liquidated damages at trial, this amount is extremely speculative.

         In addition to the inherent risks of litigation, there were other risks involved in continuing
to trial. Defendants strongly dispute that Plaintiff is owed any unpaid wages and have time
records that they allege prove that Plaintiff is not owed any additional compensation.
Specifically, Defendants allege that their wage and hour records establish that Plaintiff was
required to – and did – precisely record all hours worked during his employment, and that he was
lawfully compensated for all hours worked. Defendants categorically deny that Plaintiff worked
any unpaid hours either on or off the clock. Unlike Defendants, Plaintiff has no written record of
his alleged unpaid hours because they were allegedly worked off-the-clock. Thus proving the
existence and/or extent of these alleged unpaid overtime hours would have been challenging.
Even if Plaintiff were able to prevail at trial, because Plaintiff anticipated difficulties in
convincing witnesses to testify against Defendants – and because Defendants would be more
likely to find current or former employees to back up their positions – the amount of any alleged
overtime found to be owed might have been substantially less than his estimated alleged unpaid
wages or the Settlement Amount.

        Defendants operate a small business which always has limited funds, even when business
is good. Now, during the pandemic, these funds are even more limited. As a result, even if
Plaintiff won at trial, he could have faced challenges to collecting on any judgment obtained.
Another factor that influenced Plaintiff’s decision to settle this suit was that he wanted the
Settlement Amount sooner, rather than having to wait many months or several years for a
payment or possibly losing at trial and not receiving any payment. Plaintiff also wished to
forego the uncertainties of litigation and the hassle and expense of proceeding through discovery,
depositions, and trial. He also did not want to take time off from work for depositions,
settlement conferences, and trial. Furthermore, discovery in this case would have been costly
because Defendants’ time records consist of thousands of paper records, which the parties would
have had to review and enter into a computer manipulable format to enable calculations of the
wages allegedly owed to Plaintiff. Plaintiff – and Defendants – thus believe that the Settlement
Amount represents a fair and equitable compromise that allows them to proceed with their
personal and work lives without the disruptions, inconveniences, and risks inherent in litigation.

                                 ATTORNEYS’ FEES & COSTS

       The costs in this case are limited to the filing fee of $400.00. This amount will be
reimbursed to Plaintiff’s attorneys, Harrison, Harrison & Associates, Ltd. From the remaining
          Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 3 of 40




$21,075.00, Plaintiff’s attorneys will receive $7,025.00. This amount represents the one-third
contingency that Plaintiff agreed to in his retainer agreement (a copy of which is attached hereto
as Exhibit C). Courts in this circuit regularly approve one-third contingency fees in FLSA and
NYLL cases. See Santos v. E T & K Foods, Inc., No. 16-CIV-7107(DLI)(VMS), 2019 WL
2435857, at *9 (E.D.N.Y. Feb. 26, 2019) (approving attorneys' fees of one-third of FLSA
settlement amount, plus costs, pursuant to plaintiff’s retainer agreement, and noting that such a
fee arrangement “is routinely approved by the courts in this Circuit”) (citing cases); Sumba Lema
v. LIC Evergreen Cleaners Inc., No. 19-CV-836 (WFK) (LB), 2019 WL 6312378, at *4
(E.D.N.Y. Nov. 8, 2019), report and recommendation adopted, No. 19-CV-836 (WFK) (LB),
2019 WL 6307412 (E.D.N.Y. Nov. 25, 2019) (“Courts in this district generally find 33% of the
overall settlement, the one-third contingency fee arrangement, to be reasonable”) (citing cases);
Fernandez v. Masterypro Grp., No. 18-CIV-4540 (HBP), 2019 WL 4412804, at *3 (S.D.N.Y.
Sept. 16, 2019) (finding the “fee to be reasonable; contingency fees of one-third in FLSA cases
are routinely approved in this Circuit”); Santiago v. Church Ave. Express Inc., No. 18-CV-
1594(RJD)(LB), 2020 WL 1877968, at *4 (E.D.N.Y. Jan. 22, 2020) (finding “30% of the total
settlement [to be] a reasonable and appropriate attorney’s fee award”); Aly v. Dr. Pepper Snapple
Grp., Inc., No. 18-CV-4230 (FB)(LB), 2019 WL 3388947, at *5 (E.D.N.Y. June 13, 2019),
report and recommendation adopted, No. 18-CV-4230 (FB) (LB), 2019 WL 3388925 (E.D.N.Y.
July 26, 2019) (“[P]laintiffs' attorney’s fees in the amount of $10,000.00 should be approved as
fair and reasonable in this case. This amount represents one-third of the proposed settlement.”);
Shamsundar v. FCS Grp. LLC, No. 18-CV-2514(KAM)(LB), 2019 WL 3716198, at *4
(E.D.N.Y. May 22, 2019) (finding plaintiff’s counsel’s fee award of one-third to be fair and
reasonable – “‘[A] one-third contingency fee is a commonly accepted fee in this Circuit.’”)
(quoting Calle v. Elite Specialty Coatings, Inc., No. 12 CV 6126, 2014 WL 6621081, at *3
(E.D.N.Y. Nov. 19, 2014)).

         The $7,025 that Plaintiff seeks in attorneys’ fees amounts to a negative multiplier of the
lodestar. Under the lodestar method, Plaintiff’s counsel invested 52.2 attorney hours1 in this
litigation, amounting to $20, 835.00. This total lodestar amount is based on hourly rates of
$350.00 for Julie Salwen and $500.00 for David Harrison. Both Julie Salwen and David
Harrison are experienced wage and hour litigators. (See attorney time records, attached hereto as
Exhibit D.)

        David Harrison is the managing partner of Harrison, Harrison & Associates, Ltd. During
his more than sixteen years of practice, Mr. Harrison has represented tens of thousands of
employees, both individually and in class and collective actions. In particular, Mr. Harrison has
litigated as primary or co-lead counsel, hundreds of wage and hour cases – in federal courts
primarily in the Southern and Eastern Districts of New York but also in the District of New Jersey, in
the District of Connecticut, in the Northern District of Illinois, and in the Central District of
California, as well as in various New York State Courts including the Supreme Courts of New York,
Queens, Kings, and Nassau Counties. Julie Salwen is Of Counsel to Harrison, Harrison &
Associates, Ltd. Ms. Salwen has represented employees in their claims against their employers

1
  In Plaintiff’s motion for approval dated January 19, 2021 (ECF No. 30), Plaintiff stated that the lodestar
represented 41.8 hours of attorney time. However, the calculation did not include the time expended after January
13, 2021, which included the time spent drafting the motions for approval and reviewing the settlement agreement
with Plaintiff, among other tasks.
         Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 4 of 40




for more than eleven years. In particular, Ms. Salwen has also litigated wage and hour claims for
thousands of employees, often together with Mr. Harrison.

         In the past, numerous courts have approved fee applications by Harrison, Harrison &
Associates with rates of $450 for Mr. Harrison and $350 for Ms. Salwen. The Judges that
accepted the hourly rates of $450.00 for Mr. Harrison and $350.00 for Julie Salwen include (i)
United States District Judge Sidney H. Stein, in July of 2018 (Sanchez et. al. v. JRR Contracting,
Inc., et. al., Case No. 17-cv-09997-SHS), (ii) United States District Judge Alison J. Nathan, in
May of 2018 (Chavez v. Fusion Physical Therapy and Sports Wellness, P.C., et. al., Case No.
17-cv-08882-AJN), (iii) United States Magistrate Judge Sarah Netburn, in November of 2017
(Payano et. al. v. Burberry Limited, Case No. 1:15-cv-10178-SN), and iv United States District
Judge Ronnie Abrams in January of 2019 (Perez et al. v. Isabella Geriatric Center, Inc., Case
No. 13-cv-07453-RA). Mr. Harrison recently raised his hourly rate in the Southern District of
New York to $500 to more closely conform with his level of experience.2

      In light of the above, Plaintiff respectfully requests that this Court approve the parties’
Agreement and dismisses this case, with prejudice, while retaining jurisdiction over the
implementation of the Agreement.

        We thank the Court for its attention to this matter.

                                                                Respectfully submitted,
                                                                /S/ JULIE SALWEN
                                                                Julie Salwen

cc: All Counsel of Record (Via ECF)




2
 With an hourly rate of $450 for David Harrison and $350 for Julie Salwen, the lodestar is $19,980.00,
which also represents a negative multiplier.. (See Exhibit E.)
Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 5 of 40




          EXHIBIT A
DocuSign Envelope ID: 91055D5B-69E7-438F-9DEA-D61B15704C2F
                      Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 6 of 40




                       SETTLEMENT AGREEMENT, GENERAL RELEASE, AND WAIVER

                         This Settlement Agreement, General Release, and Waiver between Diego Pugo
                 (“Employee”), on Employee’s behalf and on behalf of Employee’s heirs, executors,
                 administrators, successors, and assigns, in their respective capacities as such
                 (collectively, “Releasor”), and Soho Design NY LLC (“Employer”), Lazaro Jewelry
                 LLC, Lazaro Inc., Lazaro Diaz, and Brad Longenecker (Employer, Lazaro Jewelry LLC,
                 Lazaro Inc., Lazaro Diaz, and Brad Longenecker, collectively, the “Soho Parties”) and
                 Releasees (as defined in Paragraph 4 of this Agreement), is entered into between the
                 foregoing parties with the following understandings:

                         WHEREAS, Employee was employed by Employer;

                        WHEREAS, Employee’s employment with Employer ended, effective November
                 5, 2019 (the “Separation Date”);

                         WHEREAS, on or about December 25, 2019, Employee commenced an action
                 against the Soho Parties in the United States District Court for the Southern District of
                 New York (Case 1:19-cv-11792-VEC) (the “Action,” and the United States District Court
                 for the Southern District of New York, the “Court”);

                        WHEREAS, the Soho Parties deny having engaged in any wrongdoing, violation,
                 or unlawful activity of any kind and, in particular, deny the allegations set forth in the
                 Action; and

                         WHEREAS, Employee and the Soho Parties have, either directly or through
                 representatives, engaged in substantial negotiation and now wish fully and finally to
                 settle any and all disputes among them, actual or potential, through a release of claims
                 against Releasees and the other promises contained herein.

                         NOW, THEREFORE, for good and valuable consideration, the sufficiency of
                 which is hereby acknowledged, Employee and the Soho Parties (collectively, the
                 “Parties” and each, a “Party”) enter into this Settlement Agreement (“Agreement”), and
                 agree as follows:

                        1.      Recitals. The Parties acknowledge and agree that the Recitals set forth
                 above are true and accurate and are incorporated herein by this reference.

                         2.     Separation. Consistent with the foregoing Recitals, Employee’s last day
                 of employment with Employer was the Separation Date. Employee acknowledges that,
                 since the Separation Date, he has had and, by further operation of this Agreement, shall
                 have, no further job duties or responsibilities as an employee of, or otherwise on behalf
                 of, Employer or the Soho Parties. Employee further understands and agrees that, since
                 the Separation Date, he has not been and, by further operation of this Agreement, shall
                 not be, authorized to incur any expenses, liabilities, or obligations on behalf of Employer
                 or the Soho Parties or, under any circumstance, act as, or represent that he has the



                                                             1
DocuSign Envelope ID: 91055D5B-69E7-438F-9DEA-D61B15704C2F
                      Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 7 of 40




                 authority to act as, an agent for Employer or the Soho Parties.

                         3.      Payment.

                         (a)    Employee hereby agrees that, in consideration of the promises and
                 obligations of Employee set forth in this Agreement, including, but not limited to, the
                 with-prejudice dismissal of the Action and the full and final release of the claims against
                 the Soho Parties and Releasees as set forth in Paragraph 4 below, Employee will accept,
                 on his behalf and on behalf of Releasor, the total gross amount of Twenty-One Thousand
                 Four Hundred Seventy-Five Dollars ($21,475.00) (the “Payment”), to be allocated as
                 follows:

                                (i)    Employer shall pay to Employee a lump sum in the total net
                 amount of Four Thousand Six Hundred Eighty-Three Dollars and Thirty-Three Cents
                 ($4,683.33), to be reported on an IRS Form 1099 MISC. This sum shall be remitted by
                 Employer to counsel for Employee in the form of a check made payable to “Diego Pugo,”
                 and represents payment in exchange for Employee’s alleged liquidated damages and
                 interest. This sum shall be sent to counsel for Employee within ten (10) days after the
                 Effective Date.

                                (ii)    Employer shall pay to Employee a lump sum in the total gross
                 amount of Nine Thousand Three Hundred Sixty-Six Dollars and Sixty-Seven Cents
                 ($9,366.67), to be reported on an IRS Form W-2, less any and all applicable taxes and
                 withholdings. This sum shall be remitted by Employer to counsel for Employee in the
                 form of a check made payable to “Diego Pugo,” and shall be sent to counsel for
                 Employee within sixty (60) days after the Effective Date of this Agreement (as defined
                 herein), and represents payment in exchange for Employee’s alleged unpaid wages.

                                (iii) Employer shall remit to counsel for Employee a lump sum in the
                 total net amount of Seven Thousand Four Hundred and Twenty-Five Dollars ($7,425.00),
                 to be reported on an IRS Form 1099 MISC. This sum shall be remitted by Employer to
                 counsel for Employee in the form of a check made payable to “Harrison, Harrison &
                 Associates, Ltd” and shall be sent to counsel for Employee within twenty (20) days after
                 the Effective Date.

                         (b)     In the event that any taxes are deemed due and owing with respect to any
                 portion of the Payment reported by way of an IRS Form 1099 MISC, (i) Employee shall
                 be solely responsible for the full payment of all such taxes, as well as any interest,
                 penalties, and costs imposed in connection with such determination or imposed as a result
                 of the failure to withhold any sums from the Payment, and (ii) Employee shall indemnify
                 and hold harmless Releasees in connection with the payment or nonpayment of any taxes
                 relating to the Payment including, but not limited to, the failure to withhold any sums
                 from the Payment.

                         (c)    Employee acknowledges that the Payment encompasses and satisfies in
                 full any and all outstanding compensation of any kind which may be due to Employee,
                 including, without limitation, hourly wages, overtime wages, spread of hours payments,


                                                              2
DocuSign Envelope ID: 91055D5B-69E7-438F-9DEA-D61B15704C2F
                      Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 8 of 40




                 commissions, bonuses, equity-related compensation, compensation for accrued or earned
                 paid time off, compensation for accrued or earned vacation time, compensation for
                 accrued or earned sick time, damages, and other forms or categories of compensation,
                 whether arising under the Fair Labor Standards Act, the New York Labor Law, and/or
                 any other federal, state, or local statutes, orders, laws, ordinances, regulations, or the like,
                 or case law, regarding the payment of wages to employees. As such, Employee
                 acknowledges that the Payment constitutes payment in full in connection with, and
                 thereby extinguishes, any of Releasor’s existing or potential claims under the Fair Labor
                 Standards Act and the New York Labor Law, including, without limitation, claims
                 asserted in the Action and claims for all unpaid wages and compensation, retaliation,
                 liquidated damages, and attorneys’ fees. Employee further acknowledges and agrees that
                 (i) the Payment is adequate consideration for all of the terms of this Agreement; and (ii)
                 any monetary or other benefits other than the Payment which, prior to the execution of
                 this Agreement, Employee may have earned or accrued or to which Employee may have
                 been entitled, have been paid, or such payments or benefits have been released, waived,
                 or settled by Releasor pursuant to this Agreement.

                         4.      Release and Waiver of Claims.

                      THIS PARAGRAPH PROVIDES A RELEASE AND WAIVER OF
                 CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY
                 INCLUDED WITHIN THE DESCRIPTION BELOW OF “RELEASEES.”
                 BEFORE EMPLOYEE SIGNS THIS AGREEMENT, EMPLOYEE MUST READ
                 THIS ENTIRE PARAGRAPH 4 CAREFULLY, AND MAKE SURE THAT
                 EMPLOYEE UNDERSTANDS IT FULLY.

                         (a)     In consideration of the Payment, Employee, on Employee’s behalf and on
                 behalf of Releasor, unconditionally releases the Soho Parties, both individually and
                 collectively, as well as, in their respective capacities as such, each of the Soho Parties’
                 current and former owners, principals, founders, officers, directors, partners, executives,
                 investors, advisors, parents, affiliates, subsidiaries, related entities, interested parties,
                 consultants, agents, and employees (each, as applicable), and the heirs, executors,
                 administrators, successors, and assigns of all of the foregoing, including, without
                 limitation, Soho Design NY LLC, Lazaro Jewelry LLC, Lazaro Inc., Lazaro Diaz, and
                 Brad Longenecker (collectively, “Releasees”), from or in connection with, and Employee
                 hereby waives and/or settles, with prejudice, any and all wage and hour causes of action,
                 suits, controversies, charges, liability, claims, or demands, known or unknown and which
                 Employee ever had, now has, or shall or may have against Releasees as of the date of
                 Employee’s execution of this Agreement, which are set forth in, or relate in any manner
                 to any and all allegations or claims set forth in, the Action.

                          (b) Employee expressly understands and acknowledges that it is possible that
                 unknown losses or claims exist or that his claims set forth in the Action may have been
                 underestimated in amount or severity, and Employee explicitly took that into account in
                 determining the amount of consideration to be paid for the giving of this Agreement, and
                 a portion of said consideration and the mutual covenants were given in exchange for a
                 full satisfaction and discharge of such wage and hour claims.


                                                                3
DocuSign Envelope ID: 91055D5B-69E7-438F-9DEA-D61B15704C2F
                      Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 9 of 40




                         5.      Covenant Not to Sue.

                         (a)    Employee represents and warrants that, other than the Action, which is
                 rendered null, void, and dismissed with prejudice upon Court approval of this Agreement,
                 Employee has not filed or commenced any complaints, claims, actions, or proceedings of
                 any kind against any of the Releasees with any federal, state, or local court or any
                 administrative, regulatory, or arbitration agency or body related to any of the claims
                 released in Paragraph 4 hereof. Employee acknowledges that, in the event such
                 complaints, claims, actions, or proceedings have been filed, this Agreement shall render
                 them null, void, and dismissed with prejudice, and Employee hereby expressly waives his
                 right to pursue them in any manner. To the fullest extent permitted by law, Employee
                 agrees not to commence, maintain, or prosecute any action or proceeding in any court,
                 agency, or other forum against the Soho Parties or any Releasees with respect to any
                 claims released in Paragraph 4 hereof up to and including the date on which Employee
                 shall have executed this Agreement.

                        (b)     Notwithstanding the foregoing provisions of this Paragraph 5, this
                 Agreement shall not, and is not intended to, operate to preclude Employee from filing any
                 claims before government agencies, which claims may not, under applicable law, be
                 waived or released by way of this Agreement. However, in the event that any
                 government agency seeks to obtain any relief on behalf of Employee with regard to any
                 claim released and waived herein, Employee covenants not to accept, recover, or receive
                 any monetary relief or award that may arise out of or in connection with any such
                 proceeding.

                         (c)  No later than seven (7) days after receipt of the total amount of the
                 Payment in accordance with Paragraph 3 hereof, Employee shall take any and all steps
                 which may be necessary to effect and accomplish the with-prejudice dismissal of the
                 Action.

                         6.      Return of Soho Parties’ Property. Employee represents and warrants that
                 he is not in possession of any property or equipment of any kind owned by or otherwise
                 belonging to the Soho Parties, including, but not limited to, keys, mobile communication
                 devices, jewelry, merchandise, computer equipment, files, and documents (collectively,
                 “Employer Property”). In the event that Employee discovers that he is, in fact, in
                 possession of any such Employer Property, Employee shall return any and all such
                 Employer Property to the Soho Parties (as prescribed in Paragraph 9 hereof) within two
                 (2) days after such discovery.

                         7.      Non-Admission.

                        (a)      Employee acknowledges and agrees that Employee is not a “prevailing
                 party” as that term may be construed, defined, or applied under any federal, state, local,
                 or other statute, order, law, ordinance, regulation, or the like, or under case law.



                                                             4
DocuSign Envelope ID: 91055D5B-69E7-438F-9DEA-D61B15704C2F
                      Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 10 of 40




                 Employee shall not suggest or represent to any person or entity, directly or otherwise, that
                 he is, in any manner, a “prevailing party” in connection with any claims or allegations
                 referenced in the Action.

                        (b)     Neither this Agreement, nor the Payment made hereunder, are intended to
                 be, shall be construed as, or are an admission or concession by any of the Releasees of
                 any wrongdoing or illegal or actionable acts or omissions, and each of the Releasees
                 expressly deny that any of them engaged in any wrongdoing or illegal or actionable acts
                 or omissions.

                         8.      Remedies. The covenants, representations, and acknowledgments made
                 by Releasor in this Agreement shall survive the execution of the Agreement and the
                 delivery of the Payment. In the event that Paragraph 4 of this Agreement is determined
                 to be void or unenforceable, in whole or in part, Releasees shall be excused and released
                 from any obligation to provide any part of the Payment, and Releasor shall be obligated
                 to return to Employer any part of the Payment that has been paid, less the portion of the
                 Payment described in Paragraph 3(a)(iii) hereof and less the amount of the taxes and
                 other withholdings by which the portion of the Payment described in Paragraph 3(a)(ii)
                 hereof was reduced. In the event that (i) Releasor is adjudged by a court of competent
                 jurisdiction to have made a material misstatement in any term, condition, covenant,
                 representation, or acknowledgment in this Agreement, or (ii) Releasor is found by a court
                 to have committed a breach of any material term, condition, or covenant in this
                 Agreement, Releasor shall repay to Employer the entire Payment, less the portion of the
                 Payment described in Paragraph 3(a)(iii) hereof and less the amount of the taxes and
                 other withholdings by which the portion of the Payment described in Paragraph 3(a)(ii)
                 hereof was reduced. In the event that one of the Parties commits a material breach of this
                 Agreement, as adjudged by a court of competent jurisdiction, the breaching Party shall,
                 subject to applicable law, be responsible for paying to the non-breaching Party or Parties
                 reasonable costs and expenses incurred in successfully enforcing the terms of this
                 Agreement, as adjudged by a court, including reasonable attorneys’ fees, in addition to
                 the breaching Party or Parties being liable for any damages, as adjudged by a court of
                 competent jurisdiction, including, but not limited to, liquidated damages, suffered or
                 incurred by any of the non-breaching Party or Parties by reason of such misstatement or
                 breach. In any of said events, each Party further reserves the right to seek any and all
                 remedies available under federal, state, local, or other law, and shall be entitled to obtain
                 injunctive relief to prevent any further breach of the terms set forth herein.

                         9.      Notices. Any notices or transmissions to be given hereunder by either
                 Party to the other may be effected by (a) personal delivery in writing; (b) nationally-
                 recognized overnight delivery service; or (c) electronic mail. Notices shall be addressed
                 to the Parties at the following addresses:

                         (a)     If to Soho Parties, to:

                                 Brad Longenecker
                                 77 Hudson Street #3211
                                 Jersey City, NJ 07302


                                                              5
DocuSign Envelope ID: 91055D5B-69E7-438F-9DEA-D61B15704C2F
                      Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 11 of 40




                                 blongenecker105@gmail.com

                                 with a copy to:

                                 Brian Turoff, Esq.
                                 Manatt, Phelps & Phillips, LLP
                                 7 Times Square Tower
                                 24th Floor
                                 New York, New York 10036
                                 bturoff@manatt.com

                         (b)     If to Employee, to:

                                 Diego Pugo
                                 C/O Julie Salwen, Esq.
                                 Harrison, Harrison & Associates, Ltd.
                                 110 Highway 35, Suite 10
                                 Red Bank, NJ 07701
                                 jsalwen@nynjemploymentlaw.com

                         Either Party hereto may, at any time, change its above-noted contact information
                 by remitting to the other Party hereto, seven (7) days’ written notice of such new address
                 to be used for the purpose of this Agreement.

                         10.    Entire Agreement, Amendment, and Choice of Law. This Agreement
                 constitutes the sole and complete understanding and agreement between the Parties
                 concerning the subject matter hereof. Except to the extent explicitly set forth herein, this
                 Agreement supersedes any previous agreements and/or understandings, whether formal
                 or informal, and whether written or oral, between the Parties or between Employee and
                 the Soho Parties regarding the subject matter hereof. This Agreement may not be
                 amended except in a writing signed by both Parties. This Agreement shall in all respects
                 be governed by and construed in accordance with the laws of the State of New York,
                 without regard to its conflicts of laws provisions.

                         11.     Consent to Jurisdiction. Any legal suit, action or proceeding arising out
                 of or based upon this Agreement may be instituted in the federal courts of the U.S. or the
                 courts of the State of New York, in each case located within the State of New York, and
                 each Party irrevocably submits to the exclusive jurisdiction of such courts in any such
                 suit, action, or proceeding. Service of process, summons, notice or other document by
                 mail to such Party’s address set forth in Paragraph 9 herein shall be effective service of
                 process for any suit, action, or other proceeding brought in any such court. The Parties
                 irrevocably and unconditionally waive any objection to the laying of venue of any suit,
                 action, or any proceeding in such courts and irrevocably waive and agree not to plead or
                 claim in any such court that any such suit, action, or proceeding brought in any such
                 court has been brought in an inconvenient forum.




                                                              6
DocuSign Envelope ID: 91055D5B-69E7-438F-9DEA-D61B15704C2F
                      Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 12 of 40




                         12.      Waiver of Jury Trial. Each Party acknowledges and agrees that any
                 controversy which may arise under this Agreement is likely to involve complicated and
                 difficult issues and, therefore, each such Party irrevocably and unconditionally waives
                 any right it may have to a trial by jury in respect of any legal action arising out of or
                 relating to this Agreement. Each Party to this Agreement certifies and acknowledges that
                 (i) no representative of any other Party has represented, expressly or otherwise, that such
                 other Party would not seek to enforce the foregoing waiver in the event of a legal action;
                 (ii) such Party has considered the implications of this waiver; (iii) such Party makes this
                 waiver voluntarily; and (iv) such Party has been induced to enter into this Agreement by,
                 among other things, the mutual consideration described herein.

                         13.     Successors. For the avoidance of doubt, and without limiting any other
                 provision of this Agreement, the rights, remedies, and protections afforded to the Soho
                 Parties hereunder, including the rights, remedies, and protections set forth in Paragraph 4
                 herein, shall inure to the benefit of the Soho Parties’ current and former parents,
                 subsidiaries, representatives, successors, and administrators, as applicable.

                         14.    Severability. If any provision of this Agreement is declared or determined
                 by any court to be illegal or invalid, that part shall be modified or excluded from this
                 Agreement only to the extent required by law, but the validity of the remaining parts,
                 terms, or provisions shall not be affected and shall continue in full force and effect.

                         15.    Counterparts. This Agreement may be executed in one or more
                 counterparts. The several executed counterparts shall be considered an original and shall
                 be binding on the Parties. Consistent with the provisions of Paragraph 9 hereof, the
                 Parties agree that email executed copies of this Agreement, whether executed and
                 transmitted via DocuSign, PDF, or otherwise, shall be deemed effective and enforceable
                 as originals.

                         16.     Employee Acknowledgments.

                         (a)     Employee has carefully read and understands all of the terms of this
                 Agreement, and agrees and acknowledges that such terms are fair and reasonable, and are
                 not the result of any fraud, duress, coercion, pressure, or undue influence exercised by or
                 on behalf of the Soho Parties or anyone acting on behalf of or in concert with the Soho
                 Parties. In particular, Employee understands the seriousness of, and consequences
                 attendant to, breaching any term or provision of this Agreement. Employee has agreed
                 to, and has entered into, this Agreement and all of the terms hereof, knowingly, freely,
                 and voluntarily. In executing this Agreement, Employee is not relying on, and has not
                 relied on, any representation or statement made by the Soho Parties or anyone acting on
                 behalf of or in concert with the Soho Parties with regard to the subject matter, basis, or
                 effect of the Agreement, other than as explicitly set forth herein.

                         (b)    Employee acknowledges and agrees that he was represented fairly and
                 adequately by legal counsel of his choosing in connection with this matter and in entering
                 into this Agreement. In particular, Employee has consulted with, and has been advised
                 and represented by, Harrison, Harrison & Associates, Ltd. in connection with, and prior


                                                              7
DocuSign Envelope ID: 91055D5B-69E7-438F-9DEA-D61B15704C2F
                       Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 13 of 40




                 to executing, this Agreement. Consistent with the foregoing, Employee agrees and
                 acknowledges that this Agreement and its terms are enforceable in their entirety.

                          (c)    Employee shall have seven (7) days from the date on which he shall have
                 been presented with a copy of this Agreement to consider whether to sign this
                 Agreement. Employee may unilaterally waive this seven (7) day period at his election.
                 Employee’s signature on this Agreement constitutes an express waiver of the seven (7)
                 day period if affixed prior to the expiration of that period. The Parties agree that any
                 revisions or modifications to the Agreement, whether material or immaterial, will not
                 restart this time period. Employee further acknowledges that the foregoing period of time
                 is a reasonable period of time within which to consider his rights and obligations under
                 the Agreement.

                        18.    Effective Date. The Agreement shall become effective on the later of the
                 date on which the Agreement shall have been approved by the Court and the first day on
                 which all signatories hereto shall have duly executed the Agreement (such date, the
                 “Effective Date”).

                       IN WITNESS WHEREOF, the Parties hereto have executed this Settlement
                 Agreement, General Release, and Waiver.

                 DIEGO PUGO
                                                                            2/12/2021
                                                                    Date:____________________

                 SOHO DESIGN NY LLC

                 By:                                                Date:____________________

                 Name:

                 Title:


                 LAZARO JEWELRY LLC

                 By:                                                Date:____________________

                 Name:

                 Title:

                 LAZARO INC.

                 By:                                                Date:____________________



                                                             8
DocuSign Envelope ID: 91055D5B-69E7-438F-9DEA-D61B15704C2F
                      Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 14 of 40




                 Name:

                 Title:

                 LAZARO DIAZ

                                                                 Date:____________________

                 BRAD LONGENECKER

                                                                 Date:____________________




                                                             9
Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 15 of 40
Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 16 of 40
Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 17 of 40




            EXHIBIT B
                                Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 18 of 40


HARRISON, HARRISON & ASSOCIATES, LTD.
David Harrison, Esq.
dharrison@nynjemploymentlaw.com
Julie Salwen, Esq.
jsalwen@nynjemploymentlaw.com
65 Broadway, Suite 835
New York, NY 10006
(718) 799-9111 Phone
(718) 799-9171 Fax
Attorneys for Plaintiff

PUGO V. SOHO DESIGN NY LLC et al.

WAGE AND HOUR

Fair Labor Standards Act Damages
                                                                                        Avg. Regular   Avg. OT Hrs.
                                              Reg. Hourly                Avg. Paid Hrs. Hrs.owed per    Owed per     Wages Owed     Wages Owed in
  Start Date      End Date    # of Weeks **      Rate        OT Rate      per Week *        Week        Week ‡‡       per Week         Period
    12/26/2017     10/29/2018            43         $16.00        $24.00         40.00             0            9.50      $228.00         $9,804.00
    10/30/2018      11/5/2019            50        $16.000        $24.00         41.00             0            9.00      $216.00        $10,800.00
TOTAL FLSA WAGES OWED                                                                                                                 $20,604.00

FLSA LIQUIDATED DAMAGES                                                                                                                  $20,604.00

TOTAL FLSA DAMAGES                                                                                                                       $41,208.00

New York Labor Law Damages

                                                                                        Avg. Regular   Avg. OT Hrs.
                                              Reg. Hourly                Avg. Paid Hrs. Hrs.owed per    Owed per     Wages Owed
  Start Date      End Date    # of Weeks **      Rate        OT Rate      per Week *        Week        Week ‡‡       per Week       Wages Owed
    12/25/2013     12/24/2017           205         $16.00        $24.00         40.00             0            9.50      $228.00        $46,740.00

LIQUIDATED DAMAGES                                                                                                                       $46,740.00
                                     Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 19 of 40



TOTAL NYLL Wage and Hour Damages                                                                                                                      $93,480.00

Notice Violations

NYLL § 195(3)                                                                                                                                          $5,000.00

NYLL DAMAGES                                                                                                                                          $98,480.00



FLSA and NYLL UNPAID WAGES COMBINED                                                                                                                   $67,344.00

‡ Calcula'on of hours is an es'mate at this 'me prior to Defendants' produc'on of Mr. Pugo's 'me records and wage statements.

* Mr. Pugo's wage statements show that he worked every week during 2014, 2015, and 2016. During those years there were only a few weeks
  in which he did not work 40 hours per week. Even during the weeks in which he did not work a full 40 hours,
  Mr. Pugo generally worked more than 35 hours. Mr. Pugo is missing many of his wage statements from 2017 -2019.

** To account for the few weeks each year during which Mr. Pugo worked fewer than 40 hours, five weeks (one week per year) has been
   subtracted from the total number of weeks during the time period 12/25/2013 -10/15/2018.
   Three weeks have been subtracted from the time period from 10/16/18-11/5/19.

‡‡ Each day, Mr. Pugo arrived on 47th Street to buy supplies approximately three quarters of an hour to an hour before he arrived at the store.
   Mr. Lazaro told Mr. Pugo not to put that time on his time sheets. Mr. Pugo also had to continue working for as long as an hour or more
   after he was told to clock out each day. During the time period from 12/25/2013 -10/15/2018, Mr. Pugo always worked through his half hour lunch.
Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 20 of 40




            EXHIBIT C
        Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 21 of 40




                         HARRISONHARRISON&ASSOC., P.C.
                           ATTORNEY RETAINER AGREEMENT

      This confirms that you, the undersigned client (hereafter "Client"), have retained Harrison
Harrison & Assoc., LTD. (hereafter "ATIORNEY,,) to represent you in connection with your
claims of discrimination and wage and hour violations against your former employer, Soho Design
NY LLC and related entities and/or individuals (hereafter "Defendant").

It is understood and agreed upon, by and between Client and ATTORNEY, as fo llows:

    1. ATTORNEY has accepted this engagement subject to investigation of the claim(s). If upon
         investigation of the claim(s) we discover that we cannot assist you in this matter, we will
         withdraw from your representation, and, if necessary, seek permission from a court to
         withdraw. This determination will be made as soon as reasonably possible.
    2. You will be reasonably available to confer with us, provide us with copies of all
         documents and information and disclose all facts and circumstances that we reasonably
         need to know to properly represent you in this matter. This includes informing
         ATTORNEY of any deadline set forth to you by a state or government administrative
         agency, such as the EEOC. Unless we specifically request otherwise, you agree to retain
         originals of any and all documents that you send to ATTORNEY.
    3. You will promptly return telephone calls and correspondence from our office, comply
         in filling out required forms , and assist us in meeting deadlines and locating witnesses,
         documents and evidence.
    4. You should never discuss the status ofsettlement negotiations with anyone, including
         anyone connected with Defendant, or your case may be prejudiced. This is because if the
         defendant wishes to settle your case the defendant will typically insist on confidentiality;
         and, if settlement information is made public the Defendant may be less willing (or
         unwilling) to settle.
    5. You will pay ATTORNEY $100.00 as a retainer to initiate AITORNEY's representation of
         you. If there is a recovery, the retainer shall be subtracted from the amount that
         ATTORNEY is entitled to receive as set forth in paragraph 7.
    6 AITORNEY shall be entitled to reimbursement for a ll normal disbursements including,
         without limitation, expenses for court costs, photocopying, messengers, travel, computer
         assisted research, court reporters, transcripts, experts, witness fees, etc., as may be
         appropriate for this matter. Disbursements shall be paid within 14 days of the date they are
         billed. ATTORNEY wi ll apply the retainer to cover the first $1,500 in disbursements.
    7. In consideration for ATTORNEY' s representation in connection with this matter,
         ATTORNEY will receive, before deduction and reimbursement of costs and expenses, the
         greater of (a) one third ( l/3) of the net proceeds, or (b) the full amount of any Attorneys'
         fees . For these purposes, " net proceeds" means the gross pre-tax recovery (including any
         award of Attorneys' fees and the value of any benefits received) Jess any unrecovered
         disbursements. The fee set forth in this Agreement is not set by law, but is negotiable
         between ATTORNEY and Client.
    8. No attorney's fees shall be charged for the Attorney(s) if there is no recovery.
    9. Client hereby authorizes ATTORNEY to take whatever investigative and procedural steps
         are necessary to prosecute this matter, including: hiring investigators, paralegals, experts or
         any other personnel on C lient's behalf.
     10. Client hereby authorizes ATTORNEY to associate any other Attorney in representing C lient,
   Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 22 of 40



     with the consent of Client, without additional costs to C lient.
11 . This matter shall not be settled without the consent of Client.
12. ATTORNEY has not and cannot guarantee that we will be able to obtain any particular
     result or success in this matter.
13. ATTORNEY shall not be required to file or respond to any appeal in this matter, nor to
     provide any services of collection, or otherwise, after settlement or judgment has been
     reached.
14. If a verdict, judgment, award or settlement is obtained in this matter, the undersigned client
     hereby gives power of Attorney, limited to the above matter, to ATTORNEY to sign
     C lient's name to any and all releases, dismissals, forms, checks, drafts, and other papers
     and to deposit the proceeds into either of ATTORNEY's trust accounts, and to distribute
     the funds in accordance with this Attorney Retainer Agreement.
15. We will be readily available to represent your best interests, keep you informed about your
     case and answer any questions you have about the way your case is being handled. 1f
     Client disputes any portion of ATTORNEY's fee you may have the right to Fee Arbitration
     pursuant to Part 137of 22 N.Y.C.R.R. Forms w ill be provided upon request.
16. If, without the consent of ATTORNEY, you settle this matter or retain another Attorney,
     this agreement shall nevertheless remain binding to the full extent of the law. We will seek
     Attorneys' fees and will apply an hourly rate of Three Hundred Fifty Dollars ($350.00) per
     hour, if based on quantum meruit, or will seek a proportionate share of the legal fees if
     legally permitted to do so. We will also seek all out-of-pocket costs incurred by
     ATTORNEY in connection with our representation of you until the time ofthe substitution
     of new counsel.
17. If, at any time during the investigation and preparation of this case, ATTORNEY decides
     there is insufficient merit in proceeding further, ATTORNEY may withdraw, with
     permission of a court when necessary, without any further obligation whatsoever by the
     Client or ATTORNEY.
18. You may terminate this Agreement at any time. If you terminate this Agreement prior to a
     resolution of this matter or if we withdraw for good cause, and you acquire a recovery by
     other means or representation, you understand we will have a right to request legal fees and
     reimbursement for any expenses.

                           WAIYER OF POTENTIAL CONFLICT

19. Client understands that ATTORNEY represented Elisa Portillo with respect to her claims
    against Defendant. Client also understands the ATIORNEY may represent E lisa Portillo
    with regard to future disputes with Defendant. While ATTORNEY does not see a conflict
    at this time, ATTORNEY and Client have discussed the possibility that a conflict may
    emerge as representation continues. Client has determined that the benefits of
    representation outweigh the potential for a conflict and knowingly agrees to A TTORNEY's
    representation of Elisa Portillo in the future.

                                                                                   52
                                                                                   Client' s Initial

                           DUTY TO PRESERVE EVIDENCE

20. Client understands that as a party to a legal matter he she has a duty to preserve documents
    and other types of evidence that may be in any way relevant to the legal matter, regardless
     Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 23 of 40




   of whether a lawsuit has been tiled yet or not. Client agrees to preserve all documents or
   other evidence in Client's possess io n that may be related to the case. Such evidence is not
   limited to paper documents; it includes electronic evidence such as EMAILS, COMPUTER
   RECORDS, TEXT MESSAGES, WHATSAPP MESSAGES, W EB PAGES, SOCIAL
   MEDIA POSTS, and VOICEMAILS, as well as tangible items such as PHOTOGRAPHS,
   THUMB DRIVES, COMPUTERS OF ANY TYPE, CELL PHONES, PD As, and any
   other type of device or medium that can store communications or information in any form.
   Client agrees not to alter, destroy, or get rid of any such evidence.

                                                                                 jd_
                                                                                 Client's Initial

I have read all of the above, and understand and agree to all of it.

1 hereby acknowledge receipt of a copy of this Attorney Retainer Agreement.

Accepted by:

     Diego Pugo
Client Printed Name

  Julie Salwen
Attorney Printed Name
Harrison, Harrison & Assoc., LT
          Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 24 of 40




                 STATEMENT OF CLIENT'S RIGHTS AND RESPONSIBILITIES

         Your attorney is providing you with this document to inform you of what you, as a client, are
entitled to by law or by custom. To help prevent any misunderstanding between you and your attorney
please read this document carefully.

        If you ever have any questions about these rights, or about the way your case is being handled, do
not hesitate to ask your attorney. He or she should be readily available to represent your best interests and
keep you informed about your case.

         An attorney may not refuse to represent you on the basis of race, creed, color, sex, sexual
orientation, age, national origin or disability.

        You are entitled to an attorney who will be capable of handling your case; show you courtesy and
consideration at all times; represent you zealously; and preserve your confidences and secrets that arc
revealed in the course of the relationship.

         You are entitled to a written retainer agreement which must set forth, in plain language, the nature
of the relationship and the details of the fee arrangement. At your request, and before you sign a retainer
agreement, you are entitled to have your attorney clarify in writing any of its terms, or include additional
provisions.

       You are entitled to fully understand the proposed rates and retainer fee before you sign a retainer
agreement, as in any other contract.

        You may refuse to enter into any fee arrangement that you find unsatisfactory.

       Your attorney may not request a fee that is contingent on the securing of a divorce or on the
amount of money or property that may be obtained.

         Your attorney may not request a retainer fee that is nonrefundable. That is, should you discharge
your attorney, or should your attorney withdraw from the case, before the retainer is used up, be or she is
entitled to be paid commensurate with the work performed on your case and any expenses, but must
return the balance of the retainer to you. However, your attorney may enter into a minimum fee
arrangement with you that provides for the payment of a specific amount below which the fee will not fall
based upon the handling of the case to its conclusion.

        You are entitled to know the approximate number of attorneys and other legal staff members who
will be working on your case at any given time and what you will be charged for the services of each.

       You are entitled to know in advance how you will be asked to pay legal fees and expenses, and
bow the retainer, if any, will be spent.

        At your request, and after yo ur attorney has bad a reasonable opportunity to investigate your case,
you are entitled to be given an estimate of approximate future costs of your case, which estimate shall be
made in good faith but may be subject to change due to facts and circumstances affecting the case.

        You are entitled to receive a written, itemized bill on a regular basis, at least every 60 days.

         You are expected to review the itemized bills sent by counsel, and to raise any objections or
errors in a timely manner. Time spent in discussions or explanation of bills will not be charged to you.
          Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 25 of 40




        You are expected to be truthful in all discussions with your attorney, and to provide all relevant
information and documentation to enable him or her to competently prepare your case.

        You are enti tied to be kept informed of the status of your case, and to be provided with copies of
correspondence and documents prepared on your behalf or received from the court or your adversary.

        You have the right to be present in court at the time that conferences are held.

       You are entitled to make the ultimate decision on the objectives to be pursued in your case, and to
make the final decision regarding the settlement of your case.

        Your attorney's written retainer agreement must specify under what circumstances he or she
mi ght seek to withdraw as yo ur attorney for nonpayment of legal fees. 1f an action or proceeding is
pending, the court may give your attorney a "charging lien," which entitles your attorney to payment for
services already rendered at the end of the case out of the proceeds of the final order or j udgment.

        You are under no legal obligation to sign a confession of judgment or promissory note, or to
agree to a lien or mortgage on your home to cover lega l fees. Your attorney's written retainer agreement
must specify whether, and under what circumstances, such security may be requested. ln no event may
such security interest be obtained by your attorney without prior court approval and notice to your
adversary. An attorney's security interest in the marital residence cannot be foreclosed against you.

         You are entitled to have your attorney's best efforts exerted on your behalf, but no particular
results can be guaranteed.

         If you entrust money with an attorney for an escrow deposit in your case, the attorney must
safeguard the escrow in a special bank account. You are entitled to a written escrow agreement, a written
receipt, and a complete record concerning the escrow. When the terms of the escrow agreement have
been performed, the attorney must promptly make payment of the escrow to all persons who are entitled
to it.

        In the event of a fee dispute, you may have the right to seek arbitration. Your attorney will
provide you with the necessary information regarding arbitration in the event of a fee dispute, or upon
your request.


Receipt Acknowledged:



         Diego Pugo                                                            IJ./ii /1q
     Client Printed Name                                                     Date

       Julie Salwen
     Attorney Printed Name
     Harrison, Harrison
Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 26 of 40




            EXHIBIT D
                              Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 27 of 40


                                                           Hours/
  Date        UserName         Activity/ Expense   Rate   Quantity   Amount    Description
 1/4/2019    David Harrison       Phone Call       500      0.2      $100.00   tel. CL
 1/4/2019    David Harrison       Phone Call       500      0.2      $100.00   tel. CL
1/22/2019    David Harrison       Phone Call       500      0.1       $50.00   tel. CL
1/23/2019    David Harrison       Phone Call       500      0.2      $100.00   tel. CL re: meeting
 2/5/2019    David Harrison       Consulting       500      0.1       $50.00   conf. CL
 2/8/2019    David Harrison       Phone Call       500      0.1       $50.00   tel. CL
2/14/2019    David Harrison       Phone Call       500      0.2      $100.00   tel. CL
2/20/2019    David Harrison       Phone Call       500      0.1       $50.00   tel. CL
2/21/2019    David Harrison       Consulting       500      0.1       $50.00   conf. JS
2/25/2019    David Harrison       Consulting       500      0.1       $50.00   conf. JS
2/26/2019    David Harrison       Phone Call       500      0.1       $50.00   tel. CL
2/27/2019    David Harrison       Phone Call       500      0.1       $50.00   tel. CL
2/27/2019    David Harrison       Phone Call       500      0.1       $50.00   tel. CL
 3/4/2019    David Harrison       Phone Call       500      0.2      $100.00   tel. CL re: meeting
 3/7/2019    David Harrison       Consulting       500      0.2      $100.00   conf. Fable re: timesheets
3/12/2019    David Harrison       Consulting       500      0.1       $50.00   conf. JS
 9/6/2019    David Harrison       Phone Call       500      0.2      $100.00   tel. CL
11/12/2019   David Harrison       Consulting       500      0.2      $100.00   conf. JS
11/18/2019   David Harrison       Phone Call       500      0.1       $50.00   tel. CL
11/18/2019   David Harrison       Phone Call       500      0.1       $50.00   texts to CL
11/18/2019   David Harrison       Consulting       500      0.2      $100.00   conf. JS
11/20/2019   David Harrison       Consulting       500      0.1       $50.00   conf. JS
11/20/2019   David Harrison       Consulting       500      0.1       $50.00   conf. JS
11/20/2019   David Harrison        Meeting         500      0.2      $100.00   joined CL meeting w/ JS
11/29/2019   David Harrison       Consulting       500      0.1       $50.00   conf. JS
12/16/2019   David Harrison       Consulting       500      0.6      $300.00   conf. JS
                                                                               revw'd complaint & summons & civil cvr. sheet &
12/24/2019   David Harrison        Review          500       1       $500.00   prepared for filing
12/26/2019   David Harrison       Consulting       500      0.1       $50.00   conf. JS
12/26/2019   David Harrison       Phone Call       500      0.1       $50.00   tel. CL
                                                                               ecf emails, revw'd court issued summons, conf. FA re:
12/26/2019   David Harrison    Correspondence      500      0.2      $100.00   service of S&C
                              Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 28 of 40


1/15/2020    David Harrison      Phone Call     500    0.2     $100.00   tel. Defs' atty, email JS re: same, revw'd docket

1/15/2020    David Harrison    Correspondence   500    0.2     $100.00   emails from/to Defs' counsel, revw'd draft ltr. to Judge
1/15/2020    David Harrison    Correspondence   500    0.1      $50.00   email
1/15/2020    David Harrison      Consulting     500    0.1      $50.00   conf. JS

 2/3/2020    David Harrison        Review       500    0.2     $100.00   revw'd motion for extension of time & order on same
 2/5/2020    David Harrison    Correspondence   500    0.2     $100.00   emails re: pre-mediation call, conf. JS re: same
 2/5/2020    David Harrison    Correspondence   500    0.1      $50.00   email from mediation office
2/19/2020    David Harrison    Correspondence   500    0.1      $50.00   emails
3/17/2020    David Harrison    Correspondence   500    0.2     $100.00   emails
3/18/2020    David Harrison    Correspondence   500    0.2     $100.00   emails, conf. FA re: same
 4/2/2020    David Harrison    Correspondence   500    0.2     $100.00   emails
 5/8/2020    David Harrison      Consulting     500    0.2     $100.00   conf. JS
5/21/2020    David Harrison      Consulting     500    0.1      $50.00   conf. JS
 6/9/2020    David Harrison      Consulting     500    0.1      $50.00   conf. JS
6/17/2020    David Harrison      Consulting     500    0.2     $100.00   conf. JS
 7/9/2020    David Harrison      Consulting     500    0.2     $100.00   Conf. JS
                                                                         Conf. JS re: Damages, mediation, negotiation strategy,
7/31/2020    David Harrison      Consulting     500   0.7      $350.00   issues in case
7/31/2020    David Harrison        Review       500   0.2      $100.00   Revw'd damages spreadsheet, emails re: Same
 8/3/2020    David Harrison          Edit       500   0.5      $250.00   Edits to mediation statement, conf. JS re: Same
 8/3/2020    David Harrison    Correspondence   500   0.1       $50.00   Email
 8/5/2020    David Harrison    Correspondence   500   0.1       $50.00   Email
 8/5/2020    David Harrison      Consulting     500   0.6      $300.00   Conf. JS re: Mediation, Defs' counsel
 8/6/2020    David Harrison    Correspondence   500   0.4      $200.00   Emails from/to JS, Def, mediator
8/25/2020    David Harrison      Consulting     500   0.2      $100.00   Conf. JS
10/12/2020   David Harrison      Consulting     500   0.3      $150.00   Conf. JS
10/26/2020   David Harrison      Consulting     500   0.2      $100.00   Conf. JS
10/26/2020   David Harrison    Correspondence   500   0.1       $50.00   Email from mediation office
10/26/2020   David Harrison    Correspondence   500   0.1       $50.00   Email Defs counsel
10/27/2020   David Harrison    Correspondence   500   0.1       $50.00   Email
10/28/2020   David Harrison    Correspondence   500   0.2      $100.00   Emails
10/29/2020   David Harrison      Consulting     500   0.5      $250.00   Conf. JS
                              Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 29 of 40


10/30/2020   David Harrison      Consulting     500    0.2     $100.00    Conf. JS
11/2/2020    David Harrison      Consulting     500    0.3     $150.00    Conf. JS
11/2/2020    David Harrison    Correspondence   500    0.1      $50.00    Email
11/4/2020    David Harrison      Consulting     500    0.1      $50.00    Conf. JS
11/5/2020    David Harrison      Consulting     500    0.3     $150.00    Conf. JS
11/11/2020   David Harrison    Correspondence   500    0.2     $100.00    Emails
11/16/2020   David Harrison    Correspondence   500    0.2     $100.00    Emails
11/16/2020   David Harrison      Phone Call     500    0.1      $50.00    Tel. Defs' counsel
11/16/2020   David Harrison      Consulting     500    0.7     $350.00    Conf. JS
11/16/2020   David Harrison      Consulting     500    0.2     $100.00    Conf. JS
11/16/2020   David Harrison      Phone Call     500    0.3     $150.00    Tel. Chris
12/2/2020    David Harrison      Consulting     500    0.3     $150.00    Conf. JS
1/18/2021    David Harrison      Consulting     500    0.2     $100.00    Conf. JS
1/19/2021    David Harrison      Consulting     500    0.3     $150.00    Conf. JS re: Defs' email
2/11/2021    David Harrison      Consulting     500    0.6     $300.00    Conf. JS re: Revisions to settlement agreement
2/11/2021    David Harrison          Edit       500    0.3     $150.00    Edits to flsa agreement
2/11/2021    David Harrison    Correspondence   500    0.3     $150.00    Emails from/to JS, defs' counsel
 Total for   David Harrison                           17.1    $8,550.00

3/12/2019     Julie Salwen       Consulting     350    0.1      $35.00    w/ DH
 7/1/2019     Julie Salwen     Correspondence   350    0.1      $35.00    email w/ DH
 7/1/2019     Julie Salwen       Phone Call     350    0.2      $70.00    w/ cl
 7/1/2019     Julie Salwen        Research      350    0.1      $35.00    marital privilege in NY
11/20/2019    Julie Salwen         Meeting      350    0.5     $175.00    w/ cl re: claims, moving forward
11/20/2019    Julie Salwen       Consulting     350    0.1      $35.00    w/ DH
11/27/2019    Julie Salwen       Phone Call     350    0.2      $70.00    w/ cl
11/29/2019    Julie Salwen       Consulting     350    0.1      $35.00    w/ DH
11/30/2019    Julie Salwen       Phone Call     350    0.1      $35.00    w/ cl
12/1/2019     Julie Salwen         Meeting      350    0.4     $140.00    on w/ cl re: claims
12/12/2019    Julie Salwen         Meeting      350    0.2      $70.00    w/ cl
12/13/2019    Julie Salwen         Review       350    0.2      $70.00    Answers to DOL questions
12/19/2019    Julie Salwen          Draft       350    0.5     $175.00    complaint
12/19/2019    Julie Salwen     Correspondence   350    0.4     $140.00    texts w/ cl re: commission claim
12/23/2019    Julie Salwen          Draft       350    1.2     $420.00    complaint
                            Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 30 of 40


12/23/2019   Julie Salwen        Review       350    0.3     $105.00    Client's paystubs
12/24/2019   Julie Salwen         Draft       350    2.9    $1,015.00   complaint
1/15/2020    Julie Salwen      Consulting     350    0.1      $35.00    w/ DH
1/20/2020    Julie Salwen         Filing      350    0.1      $35.00    Notice of appearance
1/22/2020    Julie Salwen    Correspondence   350    0.1      $35.00    email from opposing counsel
1/24/2020    Julie Salwen    Correspondence   350    0.1      $35.00    emails w/ opposing counsel
1/30/2020    Julie Salwen    Correspondence   350    0.2      $70.00    emails / opposing counsel and cl
 2/5/2020    Julie Salwen      Consulting     350    0.1      $35.00    w/ DH
2/13/2020    Julie Salwen        Meeting      350    0.6     $210.00    Phone conference w/ mediator and opposing counsel
2/13/2020    Julie Salwen      Phone Call     350    0.1      $35.00    w/ opposing counsel

2/18/2020    Julie Salwen        Review       350    0.1      $35.00    draft letter to court and email opposing counsel re: same
2/19/2020    Julie Salwen        Meeting      350    0.4     $140.00    on phone w/ cl re: mediation
2/19/2020    Julie Salwen    Correspondence   350    0.2      $70.00
 3/1/2020    Julie Salwen    Correspondence   350    0.1      $35.00    texts w/ cl. re: discovery
 3/1/2020    Julie Salwen      Phone Call     350    0.1      $35.00    w/ cl. re: discovery
 3/6/2020    Julie Salwen      Phone Call     350    0.1      $35.00    w/ cl re: discovery
 3/6/2020    Julie Salwen    Correspondence   350    0.1      $35.00    texts w/ cl
3/10/2020    Julie Salwen        Meeting      350    0.3     $105.00    w/ cl. re: discovery
 4/8/2020    Julie Salwen      Consulting     350    0.2      $70.00    and emails w/ DH
4/14/2020    Julie Salwen    Correspondence   350    0.2      $70.00    texts and email w/ cl.
4/14/2020    Julie Salwen      Phone Call     350    0.1      $35.00    Phone cl.
4/17/2020    Julie Salwen      Phone Call     350    0.1      $35.00    Call cl.
4/20/2020    Julie Salwen      Phone Call     350    0.2      $70.00    w/ cl re: retaliation
4/20/2020    Julie Salwen    Correspondence   350    0.1      $35.00    texts and email w/ cl.
4/20/2020    Julie Salwen    Correspondence   350    0.1      $35.00    emails w/ reference checker
5/21/2020    Julie Salwen      Consulting     350    0.1      $35.00    w/ DH
5/26/2020    Julie Salwen    Correspondence   350    0.2      $70.00    emails to/from opposing counsel
6/26/2020    Julie Salwen    Correspondence   350    0.1      $35.00    Text w/ Cl re: mediation
                                                                        Calculat damages for damages demand; consult w/ DH re:
7/31/2020    Julie Salwen       Damages       350    1.1     $385.00    same
7/31/2020    Julie Salwen    Correspondence   350    0.1      $35.00    email damages demand to Ds
 8/3/2020    Julie Salwen       Damages       350    0.2      $70.00    Correct damages calculation
 8/3/2020    Julie Salwen    Correspondence   350    0.1      $35.00    email corrected damages demand to Ds
                            Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 31 of 40


 8/3/2020    Julie Salwen         Draft       350    2.4     $840.00   Mediation statement
 8/3/2020    Julie Salwen    Correspondence   350    0.1      $35.00   email mediation statement to mediator
9/18/2020    Julie Salwen    Correspondence   350    0.1      $35.00   email to opposing counsel re: scheduling
10/2/2020    Julie Salwen    Correspondence   350    0.3     $105.00   email to opposing counsel re: discovery, settlement
10/5/2020    Julie Salwen      Consulting     350    0.1      $35.00   w/ DH
10/9/2020    Julie Salwen    Correspondence   350    0.1      $35.00   text w/ cl
10/9/2020    Julie Salwen      Phone Call     350    0.2      $70.00   w/ cl re: update
10/12/2020   Julie Salwen      Consulting     350    0.3     $105.00   w/ DH re: mediation
                                                                       Review email from mediation office and consult on email
10/26/2020   Julie Salwen    Correspondence   350    0.2     $70.00    to opposing counsel w/ DH
10/29/2020   Julie Salwen      Phone Call     350    0.2     $70.00    w/ C. Katsimagles re: settlement
10/29/2020   Julie Salwen      Consulting     350    0.2     $70.00    w/ Dh pre- phone call w/ opposing counsel
                                                                       w/ DH re: settlement after phone call w/ opposing
10/29/2020   Julie Salwen      Consulting     350   0.3      $105.00   counsel
10/30/2020   Julie Salwen    Documentation    350   0.1       $35.00   document call w/ C. Katsimagles on 10/29.
10/30/2020   Julie Salwen      Consulting     350   0.2       $70.00   w/ DH re: negotiation
11/1/2020    Julie Salwen      Phone Call     350   0.1       $35.00   Phone message and text to cl
11/2/2020    Julie Salwen      Consulting     350   0.3      $105.00   w/ DH re: settlement
11/2/2020    Julie Salwen      Phone Call     350   0.3      $105.00   w/ cl re: settlement, Ds' offer
11/2/2020    Julie Salwen    Correspondence   350   0.1       $35.00   email to opposing counsel re: settlement
11/4/2020    Julie Salwen      Consulting     350   0.1       $35.00   w/ DH
11/4/2020    Julie Salwen      Phone Call     350   0.2       $70.00   w/ opposing counsel re: settlement
11/5/2020    Julie Salwen      Consulting     350   0.3      $105.00   w/ DH re: settlement
11/6/2020    Julie Salwen        Meeting      350   0.5      $175.00   on phone w/ cl re: witnesses
11/6/2020    Julie Salwen    Correspondence   350   0.1       $35.00   Texts w/ cl
11/8/2020    Julie Salwen        Meeting      350   0.6      $210.00   on phone w/ cl re: potential witnesses, settlement
11/9/2020    Julie Salwen      Consulting     350   0.1       $35.00   w/ DH
11/10/2020   Julie Salwen      Phone Call     350   0.1       $35.00   w/ cl re: discovery, settlement
11/11/2020   Julie Salwen      Phone Call     350   0.3      $105.00   calls w/ C. Katsimagles re: settlement, mediation
11/11/2020   Julie Salwen      Phone Call     350   0.2       $70.00   w/ cl re: discovery, settlement
11/12/2020   Julie Salwen      Phone Call     350   0.1       $35.00   w/ opposing counsel re: settlement
11/12/2020   Julie Salwen      Consulting     350   0.1       $35.00   w/ DH
11/12/2020   Julie Salwen        Review       350   0.1       $35.00   email to mediation office and from office.
11/16/2020   Julie Salwen      Consulting     350   0.2       $70.00   w/ DH re: his conversation w/ C. Katsimagles
                            Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 32 of 40


11/16/2020   Julie Salwen        Review       350    0.2      $70.00   recorded doc from cl
11/16/2020   Julie Salwen    Correspondence   350    0.1      $35.00   texts w/ cl re: recorded doc
11/18/2020   Julie Salwen      Phone Call     350    0.2      $70.00   w/ C. Katsimagles re: settlement
12/2/2020    Julie Salwen      Phone Call     350    0.1      $35.00   w/ C. Katsimagles re: settlement
12/2/2020    Julie Salwen      Consulting     350    0.3     $105.00   w/ DH re: settlement
12/2/2020    Julie Salwen      Phone Call     350    0.4     $140.00   w/ cl re: settlement negotiations
12/2/2020    Julie Salwen    Correspondence   350    0.2      $70.00   email to DH re: conversation w/ cl
12/21/2020   Julie Salwen    Correspondence   350    0.1      $35.00   Text w/ cl re: info for Agreement
12/21/2020   Julie Salwen    Correspondence   350    0.1      $35.00   email w/ C. Katsimagles re: info for Agreement
                                                                       email to C. Katximagles re: settlement payment
12/22/2020   Julie Salwen    Correspondence   350    0.2      $70.00   breakdown
12/24/2020   Julie Salwen    Correspondence   350    0.1      $35.00   email to C. Katsimagles re: settlement agreement
12/29/2020   Julie Salwen      Phone Call     350    0.3     $105.00   w/ cl re: settlement
 1/5/2021    Julie Salwen      Consulting     350    0.1      $35.00   w/ DH
 1/5/2021    Julie Salwen    Correspondence   350    0.1      $35.00   texts w/ cl
 1/6/2021    Julie Salwen      Phone Call     350    0.1      $35.00   w/ cl
1/13/2021    Julie Salwen          Edit       350    1.2     $420.00   settlement agreement

1/13/2021    Julie Salwen    Correspondence   350    0.1      $35.00   email opposing counsel w/ edits to settlement agreement
1/14/2021    Julie Salwen          Edit       350    0.6     $210.00   settlement agreement
1/15/2021    Julie Salwen      Phone Call     350    0.1      $35.00   w/ C. Katsimagles

1/15/2021    Julie Salwen    Correspondence   350    0.2     $70.00    email opposing counsel w/ edits to settlement agreement
                                                                       Letter to court requesting extension of time to file Cheeks
1/16/2021    Julie Salwen         Draft       350    0.3     $105.00   motion
1/18/2021    Julie Salwen         Draft       350    2.4     $840.00   Cheeks motion
1/19/2021    Julie Salwen    Correspondence   350    0.2      $70.00   email settlement agreement for execution to cl

1/19/2021    Julie Salwen        Review       350    0.4     $140.00   and edit Cheeks motion based on opposing counsels edits
1/19/2021    Julie Salwen    Correspondence   350    0.2      $70.00   texts w/ cl re: settlement agreement
1/19/2021    Julie Salwen        Meeting      350    0.5     $175.00   on phone re: settlement agreement
1/19/2021    Julie Salwen        Review       350    0.3     $105.00   Ds' edits to settlement agreement
1/20/2021    Julie Salwen      Phone Call     350    0.1      $35.00   w/ cl
1/22/2021    Julie Salwen         Draft       350    0.4     $140.00   email to cl re: settlement agreement
                            Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 33 of 40


1/25/2021    Julie Salwen    Correspondence   350    0.1       $35.00     email w/ opposing counsel re: court order
1/25/2021    Julie Salwen    Correspondence   350    0.2       $70.00     texts w/ cl re: court order
1/25/2021    Julie Salwen      Phone Call     350    0.1       $35.00     w/ cl re: court order
1/26/2021    Julie Salwen    Correspondence   350    0.1       $35.00     emails w/ opposing counsel re: court order
1/26/2021    Julie Salwen      Phone Call     350    0.4      $140.00     w/ cl re: court order
                                                                          w/ C. Katsimagles re: court order on settlement
1/29/2021    Julie Salwen      Phone Call     350   0.3       $105.00     agreement
 2/4/2021    Julie Salwen      Consulting     350   0.1        $35.00     w/ DH
 2/5/2021    Julie Salwen        Other        350   0.6       $210.00     Calculate breakdown of FLSA and NYLL damages
                                                                          email to opposing counsel re: breakdown of settlement
 2/5/2021    Julie Salwen    Correspondence   350    0.3      $105.00     payments
 2/9/2021    Julie Salwen    Correspondence   350    0.1       $35.00     email to opposing counsel re: settlement agreement
2/10/2021    Julie Salwen    Correspondence   350    0.1       $35.00     email to opposing counsel re: settlement agreement
2/11/2021    Julie Salwen    Correspondence   350    0.4      $140.00     emails w/ opposing counsel re: Settlement Agreement
2/11/2021    Julie Salwen      Consulting     350    0.6      $210.00     w/ DH re: Settlement Agreement
2/11/2021    Julie Salwen        Review       350    0.2       $70.00     Draft of Settlement Agreement
 Total for   Julie Salwen                           35.1     $12,285.00

 TOTAL                                                52.2   $20,835.00
                              Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 34 of 40


                                                           Hours/
  Date        UserName         Activity/ Expense   Rate   Quantity   Amount    Description
 1/4/2019    David Harrison       Phone Call       450      0.2       $90.00   tel. CL
 1/4/2019    David Harrison       Phone Call       450      0.2       $90.00   tel. CL
1/22/2019    David Harrison       Phone Call       450      0.1       $45.00   tel. CL
1/23/2019    David Harrison       Phone Call       450      0.2       $90.00   tel. CL re: meeting
 2/5/2019    David Harrison       Consulting       450      0.1       $45.00   conf. CL
 2/8/2019    David Harrison       Phone Call       450      0.1       $45.00   tel. CL
2/14/2019    David Harrison       Phone Call       450      0.2       $90.00   tel. CL
2/20/2019    David Harrison       Phone Call       450      0.1       $45.00   tel. CL
2/21/2019    David Harrison       Consulting       450      0.1       $45.00   conf. JS
2/25/2019    David Harrison       Consulting       450      0.1       $45.00   conf. JS
2/26/2019    David Harrison       Phone Call       450      0.1       $45.00   tel. CL
2/27/2019    David Harrison       Phone Call       450      0.1       $45.00   tel. CL
2/27/2019    David Harrison       Phone Call       450      0.1       $45.00   tel. CL
 3/4/2019    David Harrison       Phone Call       450      0.2       $90.00   tel. CL re: meeting
 3/7/2019    David Harrison       Consulting       450      0.2       $90.00   conf. Fable re: timesheets
3/12/2019    David Harrison       Consulting       450      0.1       $45.00   conf. JS
 9/6/2019    David Harrison       Phone Call       450      0.2       $90.00   tel. CL
11/12/2019   David Harrison       Consulting       450      0.2       $90.00   conf. JS
11/18/2019   David Harrison       Phone Call       450      0.1       $45.00   tel. CL
11/18/2019   David Harrison       Phone Call       450      0.1       $45.00   texts to CL
11/18/2019   David Harrison       Consulting       450      0.2       $90.00   conf. JS
11/20/2019   David Harrison       Consulting       450      0.1       $45.00   conf. JS
11/20/2019   David Harrison       Consulting       450      0.1       $45.00   conf. JS
11/20/2019   David Harrison        Meeting         450      0.2       $90.00   joined CL meeting w/ JS
11/29/2019   David Harrison       Consulting       450      0.1       $45.00   conf. JS
12/16/2019   David Harrison       Consulting       450      0.6      $270.00   conf. JS
                                                                               revw'd complaint & summons & civil cvr. sheet &
12/24/2019   David Harrison        Review          450       1       $450.00   prepared for filing
12/26/2019   David Harrison       Consulting       450      0.1       $45.00   conf. JS
12/26/2019   David Harrison       Phone Call       450      0.1       $45.00   tel. CL
                                                                               ecf emails, revw'd court issued summons, conf. FA re:
12/26/2019   David Harrison    Correspondence      450      0.2      $90.00    service of S&C
                              Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 35 of 40


1/15/2020    David Harrison      Phone Call     450    0.2     $90.00    tel. Defs' atty, email JS re: same, revw'd docket

1/15/2020    David Harrison    Correspondence   450    0.2     $90.00    emails from/to Defs' counsel, revw'd draft ltr. to Judge
1/15/2020    David Harrison    Correspondence   450    0.1     $45.00    email
1/15/2020    David Harrison      Consulting     450    0.1     $45.00    conf. JS

 2/3/2020    David Harrison        Review       450    0.2     $90.00    revw'd motion for extension of time & order on same
 2/5/2020    David Harrison    Correspondence   450    0.2     $90.00    emails re: pre-mediation call, conf. JS re: same
 2/5/2020    David Harrison    Correspondence   450    0.1     $45.00    email from mediation office
2/19/2020    David Harrison    Correspondence   450    0.1     $45.00    emails
3/17/2020    David Harrison    Correspondence   450    0.2     $90.00    emails
3/18/2020    David Harrison    Correspondence   450    0.2     $90.00    emails, conf. FA re: same
 4/2/2020    David Harrison    Correspondence   450    0.2     $90.00    emails
 5/8/2020    David Harrison      Consulting     450    0.2     $90.00    conf. JS
5/21/2020    David Harrison      Consulting     450    0.1     $45.00    conf. JS
 6/9/2020    David Harrison      Consulting     450    0.1     $45.00    conf. JS
6/17/2020    David Harrison      Consulting     450    0.2     $90.00    conf. JS
 7/9/2020    David Harrison      Consulting     450    0.2     $90.00    Conf. JS
                                                                         Conf. JS re: Damages, mediation, negotiation strategy,
7/31/2020    David Harrison      Consulting     450   0.7      $315.00   issues in case
7/31/2020    David Harrison        Review       450   0.2       $90.00   Revw'd damages spreadsheet, emails re: Same
 8/3/2020    David Harrison          Edit       450   0.5      $225.00   Edits to mediation statement, conf. JS re: Same
 8/3/2020    David Harrison    Correspondence   450   0.1       $45.00   Email
 8/5/2020    David Harrison    Correspondence   450   0.1       $45.00   Email
 8/5/2020    David Harrison      Consulting     450   0.6      $270.00   Conf. JS re: Mediation, Defs' counsel
 8/6/2020    David Harrison    Correspondence   450   0.4      $180.00   Emails from/to JS, Def, mediator
8/25/2020    David Harrison      Consulting     450   0.2       $90.00   Conf. JS
10/12/2020   David Harrison      Consulting     450   0.3      $135.00   Conf. JS
10/26/2020   David Harrison      Consulting     450   0.2       $90.00   Conf. JS
10/26/2020   David Harrison    Correspondence   450   0.1       $45.00   Email from mediation office
10/26/2020   David Harrison    Correspondence   450   0.1       $45.00   Email Defs counsel
10/27/2020   David Harrison    Correspondence   450   0.1       $45.00   Email
10/28/2020   David Harrison    Correspondence   450   0.2       $90.00   Emails
10/29/2020   David Harrison      Consulting     450   0.5      $225.00   Conf. JS
                              Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 36 of 40


10/30/2020   David Harrison      Consulting     450    0.2      $90.00    Conf. JS
11/2/2020    David Harrison      Consulting     450    0.3     $135.00    Conf. JS
11/2/2020    David Harrison    Correspondence   450    0.1      $45.00    Email
11/4/2020    David Harrison      Consulting     450    0.1      $45.00    Conf. JS
11/5/2020    David Harrison      Consulting     450    0.3     $135.00    Conf. JS
11/11/2020   David Harrison    Correspondence   450    0.2      $90.00    Emails
11/16/2020   David Harrison    Correspondence   450    0.2      $90.00    Emails
11/16/2020   David Harrison      Phone Call     450    0.1      $45.00    Tel. Defs' counsel
11/16/2020   David Harrison      Consulting     450    0.7     $315.00    Conf. JS
11/16/2020   David Harrison      Consulting     450    0.2      $90.00    Conf. JS
11/16/2020   David Harrison      Phone Call     450    0.3     $135.00    Tel. Chris
12/2/2020    David Harrison      Consulting     450    0.3     $135.00    Conf. JS
1/18/2021    David Harrison      Consulting     450    0.2      $90.00    Conf. JS
1/19/2021    David Harrison      Consulting     450    0.3     $135.00    Conf. JS re: Defs' email
2/11/2021    David Harrison      Consulting     450    0.6     $270.00    Conf. JS re: Revisions to settlement agreement
2/11/2021    David Harrison          Edit       450    0.3     $135.00    Edits to flsa agreement
2/11/2021    David Harrison    Correspondence   450    0.3     $135.00    Emails from/to JS, defs' counsel
 Total for   David Harrison                           17.1    $7,695.00

3/12/2019     Julie Salwen       Consulting     350    0.1      $35.00    w/ DH
 7/1/2019     Julie Salwen     Correspondence   350    0.1      $35.00    email w/ DH
 7/1/2019     Julie Salwen       Phone Call     350    0.2      $70.00    w/ cl
 7/1/2019     Julie Salwen        Research      350    0.1      $35.00    marital privilege in NY
11/20/2019    Julie Salwen         Meeting      350    0.5     $175.00    w/ cl re: claims, moving forward
11/20/2019    Julie Salwen       Consulting     350    0.1      $35.00    w/ DH
11/27/2019    Julie Salwen       Phone Call     350    0.2      $70.00    w/ cl
11/29/2019    Julie Salwen       Consulting     350    0.1      $35.00    w/ DH
11/30/2019    Julie Salwen       Phone Call     350    0.1      $35.00    w/ cl
12/1/2019     Julie Salwen         Meeting      350    0.4     $140.00    on w/ cl re: claims
12/12/2019    Julie Salwen         Meeting      350    0.2      $70.00    w/ cl
12/13/2019    Julie Salwen         Review       350    0.2      $70.00    Answers to DOL questions
12/19/2019    Julie Salwen          Draft       350    0.5     $175.00    complaint
12/19/2019    Julie Salwen     Correspondence   350    0.4     $140.00    texts w/ cl re: commission claim
12/23/2019    Julie Salwen          Draft       350    1.2     $420.00    complaint
                            Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 37 of 40


12/23/2019   Julie Salwen        Review       350    0.3     $105.00    Client's paystubs
12/24/2019   Julie Salwen         Draft       350    2.9    $1,015.00   complaint
1/15/2020    Julie Salwen      Consulting     350    0.1      $35.00    w/ DH
1/20/2020    Julie Salwen         Filing      350    0.1      $35.00    Notice of appearance
1/22/2020    Julie Salwen    Correspondence   350    0.1      $35.00    email from opposing counsel
1/24/2020    Julie Salwen    Correspondence   350    0.1      $35.00    emails w/ opposing counsel
1/30/2020    Julie Salwen    Correspondence   350    0.2      $70.00    emails / opposing counsel and cl
 2/5/2020    Julie Salwen      Consulting     350    0.1      $35.00    w/ DH
2/13/2020    Julie Salwen        Meeting      350    0.6     $210.00    Phone conference w/ mediator and opposing counsel
2/13/2020    Julie Salwen      Phone Call     350    0.1      $35.00    w/ opposing counsel

2/18/2020    Julie Salwen        Review       350    0.1      $35.00    draft letter to court and email opposing counsel re: same
2/19/2020    Julie Salwen        Meeting      350    0.4     $140.00    on phone w/ cl re: mediation
2/19/2020    Julie Salwen    Correspondence   350    0.2      $70.00
 3/1/2020    Julie Salwen    Correspondence   350    0.1      $35.00    texts w/ cl. re: discovery
 3/1/2020    Julie Salwen      Phone Call     350    0.1      $35.00    w/ cl. re: discovery
 3/6/2020    Julie Salwen      Phone Call     350    0.1      $35.00    w/ cl re: discovery
 3/6/2020    Julie Salwen    Correspondence   350    0.1      $35.00    texts w/ cl
3/10/2020    Julie Salwen        Meeting      350    0.3     $105.00    w/ cl. re: discovery
 4/8/2020    Julie Salwen      Consulting     350    0.2      $70.00    and emails w/ DH
4/14/2020    Julie Salwen    Correspondence   350    0.2      $70.00    texts and email w/ cl.
4/14/2020    Julie Salwen      Phone Call     350    0.1      $35.00    Phone cl.
4/17/2020    Julie Salwen      Phone Call     350    0.1      $35.00    Call cl.
4/20/2020    Julie Salwen      Phone Call     350    0.2      $70.00    w/ cl re: retaliation
4/20/2020    Julie Salwen    Correspondence   350    0.1      $35.00    texts and email w/ cl.
4/20/2020    Julie Salwen    Correspondence   350    0.1      $35.00    emails w/ reference checker
5/21/2020    Julie Salwen      Consulting     350    0.1      $35.00    w/ DH
5/26/2020    Julie Salwen    Correspondence   350    0.2      $70.00    emails to/from opposing counsel
6/26/2020    Julie Salwen    Correspondence   350    0.1      $35.00    Text w/ Cl re: mediation
                                                                        Calculat damages for damages demand; consult w/ DH re:
7/31/2020    Julie Salwen       Damages       350    1.1     $385.00    same
7/31/2020    Julie Salwen    Correspondence   350    0.1      $35.00    email damages demand to Ds
 8/3/2020    Julie Salwen       Damages       350    0.2      $70.00    Correct damages calculation
 8/3/2020    Julie Salwen    Correspondence   350    0.1      $35.00    email corrected damages demand to Ds
                            Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 38 of 40


 8/3/2020    Julie Salwen         Draft       350    2.4     $840.00   Mediation statement
 8/3/2020    Julie Salwen    Correspondence   350    0.1      $35.00   email mediation statement to mediator
9/18/2020    Julie Salwen    Correspondence   350    0.1      $35.00   email to opposing counsel re: scheduling
10/2/2020    Julie Salwen    Correspondence   350    0.3     $105.00   email to opposing counsel re: discovery, settlement
10/5/2020    Julie Salwen      Consulting     350    0.1      $35.00   w/ DH
10/9/2020    Julie Salwen    Correspondence   350    0.1      $35.00   text w/ cl
10/9/2020    Julie Salwen      Phone Call     350    0.2      $70.00   w/ cl re: update
10/12/2020   Julie Salwen      Consulting     350    0.3     $105.00   w/ DH re: mediation
                                                                       Review email from mediation office and consult on email
10/26/2020   Julie Salwen    Correspondence   350    0.2     $70.00    to opposing counsel w/ DH
10/29/2020   Julie Salwen      Phone Call     350    0.2     $70.00    w/ C. Katsimagles re: settlement
10/29/2020   Julie Salwen      Consulting     350    0.2     $70.00    w/ Dh pre- phone call w/ opposing counsel
                                                                       w/ DH re: settlement after phone call w/ opposing
10/29/2020   Julie Salwen      Consulting     350   0.3      $105.00   counsel
10/30/2020   Julie Salwen    Documentation    350   0.1       $35.00   document call w/ C. Katsimagles on 10/29.
10/30/2020   Julie Salwen      Consulting     350   0.2       $70.00   w/ DH re: negotiation
11/1/2020    Julie Salwen      Phone Call     350   0.1       $35.00   Phone message and text to cl
11/2/2020    Julie Salwen      Consulting     350   0.3      $105.00   w/ DH re: settlement
11/2/2020    Julie Salwen      Phone Call     350   0.3      $105.00   w/ cl re: settlement, Ds' offer
11/2/2020    Julie Salwen    Correspondence   350   0.1       $35.00   email to opposing counsel re: settlement
11/4/2020    Julie Salwen      Consulting     350   0.1       $35.00   w/ DH
11/4/2020    Julie Salwen      Phone Call     350   0.2       $70.00   w/ opposing counsel re: settlement
11/5/2020    Julie Salwen      Consulting     350   0.3      $105.00   w/ DH re: settlement
11/6/2020    Julie Salwen        Meeting      350   0.5      $175.00   on phone w/ cl re: witnesses
11/6/2020    Julie Salwen    Correspondence   350   0.1       $35.00   Texts w/ cl
11/8/2020    Julie Salwen        Meeting      350   0.6      $210.00   on phone w/ cl re: potential witnesses, settlement
11/9/2020    Julie Salwen      Consulting     350   0.1       $35.00   w/ DH
11/10/2020   Julie Salwen      Phone Call     350   0.1       $35.00   w/ cl re: discovery, settlement
11/11/2020   Julie Salwen      Phone Call     350   0.3      $105.00   calls w/ C. Katsimagles re: settlement, mediation
11/11/2020   Julie Salwen      Phone Call     350   0.2       $70.00   w/ cl re: discovery, settlement
11/12/2020   Julie Salwen      Phone Call     350   0.1       $35.00   w/ opposing counsel re: settlement
11/12/2020   Julie Salwen      Consulting     350   0.1       $35.00   w/ DH
11/12/2020   Julie Salwen        Review       350   0.1       $35.00   email to mediation office and from office.
11/16/2020   Julie Salwen      Consulting     350   0.2       $70.00   w/ DH re: his conversation w/ C. Katsimagles
                            Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 39 of 40


11/16/2020   Julie Salwen        Review       350    0.2      $70.00   recorded doc from cl
11/16/2020   Julie Salwen    Correspondence   350    0.1      $35.00   texts w/ cl re: recorded doc
11/18/2020   Julie Salwen      Phone Call     350    0.2      $70.00   w/ C. Katsimagles re: settlement
12/2/2020    Julie Salwen      Phone Call     350    0.1      $35.00   w/ C. Katsimagles re: settlement
12/2/2020    Julie Salwen      Consulting     350    0.3     $105.00   w/ DH re: settlement
12/2/2020    Julie Salwen      Phone Call     350    0.4     $140.00   w/ cl re: settlement negotiations
12/2/2020    Julie Salwen    Correspondence   350    0.2      $70.00   email to DH re: conversation w/ cl
12/21/2020   Julie Salwen    Correspondence   350    0.1      $35.00   Text w/ cl re: info for Agreement
12/21/2020   Julie Salwen    Correspondence   350    0.1      $35.00   email w/ C. Katsimagles re: info for Agreement
                                                                       email to C. Katximagles re: settlement payment
12/22/2020   Julie Salwen    Correspondence   350    0.2      $70.00   breakdown
12/24/2020   Julie Salwen    Correspondence   350    0.1      $35.00   email to C. Katsimagles re: settlement agreement
12/29/2020   Julie Salwen      Phone Call     350    0.3     $105.00   w/ cl re: settlement
 1/5/2021    Julie Salwen      Consulting     350    0.1      $35.00   w/ DH
 1/5/2021    Julie Salwen    Correspondence   350    0.1      $35.00   texts w/ cl
 1/6/2021    Julie Salwen      Phone Call     350    0.1      $35.00   w/ cl
1/13/2021    Julie Salwen          Edit       350    1.2     $420.00   settlement agreement

1/13/2021    Julie Salwen    Correspondence   350    0.1      $35.00   email opposing counsel w/ edits to settlement agreement
1/14/2021    Julie Salwen          Edit       350    0.6     $210.00   settlement agreement
1/15/2021    Julie Salwen      Phone Call     350    0.1      $35.00   w/ C. Katsimagles

1/15/2021    Julie Salwen    Correspondence   350    0.2     $70.00    email opposing counsel w/ edits to settlement agreement
                                                                       Letter to court requesting extension of time to file Cheeks
1/16/2021    Julie Salwen         Draft       350    0.3     $105.00   motion
1/18/2021    Julie Salwen         Draft       350    2.4     $840.00   Cheeks motion
1/19/2021    Julie Salwen    Correspondence   350    0.2      $70.00   email settlement agreement for execution to cl

1/19/2021    Julie Salwen        Review       350    0.4     $140.00   and edit Cheeks motion based on opposing counsels edits
1/19/2021    Julie Salwen    Correspondence   350    0.2      $70.00   texts w/ cl re: settlement agreement
1/19/2021    Julie Salwen        Meeting      350    0.5     $175.00   on phone re: settlement agreement
1/19/2021    Julie Salwen        Review       350    0.3     $105.00   Ds' edits to settlement agreement
1/20/2021    Julie Salwen      Phone Call     350    0.1      $35.00   w/ cl
1/22/2021    Julie Salwen         Draft       350    0.4     $140.00   email to cl re: settlement agreement
                            Case 1:19-cv-11792-VEC Document 32 Filed 02/12/21 Page 40 of 40


1/25/2021    Julie Salwen    Correspondence   350    0.1       $35.00     email w/ opposing counsel re: court order
1/25/2021    Julie Salwen    Correspondence   350    0.2       $70.00     texts w/ cl re: court order
1/25/2021    Julie Salwen      Phone Call     350    0.1       $35.00     w/ cl re: court order
1/26/2021    Julie Salwen    Correspondence   350    0.1       $35.00     emails w/ opposing counsel re: court order
1/26/2021    Julie Salwen      Phone Call     350    0.4      $140.00     w/ cl re: court order
                                                                          w/ C. Katsimagles re: court order on settlement
1/29/2021    Julie Salwen      Phone Call     350   0.3       $105.00     agreement
 2/4/2021    Julie Salwen      Consulting     350   0.1        $35.00     w/ DH
 2/5/2021    Julie Salwen        Other        350   0.6       $210.00     Calculate breakdown of FLSA and NYLL damages
                                                                          email to opposing counsel re: breakdown of settlement
 2/5/2021    Julie Salwen    Correspondence   350    0.3      $105.00     payments
 2/9/2021    Julie Salwen    Correspondence   350    0.1       $35.00     email to opposing counsel re: settlement agreement
2/10/2021    Julie Salwen    Correspondence   350    0.1       $35.00     email to opposing counsel re: settlement agreement
2/11/2021    Julie Salwen    Correspondence   350    0.4      $140.00     emails w/ opposing counsel re: Settlement Agreement
2/11/2021    Julie Salwen      Consulting     350    0.6      $210.00     w/ DH re: Settlement Agreement
2/11/2021    Julie Salwen        Review       350    0.2       $70.00     Draft of Settlement Agreement
 Total for   Julie Salwen                           35.1     $12,285.00

 TOTAL                                                52.2   $19,980.00
